Citation Nr: 1622739	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hurthle (thyroid) cancer as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from October 1970 to October 1974, and in the United States Army from 1977 to 1993.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office in Jackson, Mississippi.  Original jurisdiction in this appeal is currently with the RO in Milwaukee, Wisconsin.  

Pursuant to the Veteran's request, a video hearing before a member of the
Board was scheduled for April 2016.  However, the Veteran failed to appear for his scheduled hearing.  The Veteran has not requested that this hearing be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. 20.704(e) (2015).

The Veteran's sleep apnea claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether a relationship exists between the Veteran's hurthle (thyroid) cancer and his exposure to ionizing radiation while serving on a nuclear submarine from 1971 to 1974.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's hurthle (thyroid) cancer is related to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

The Board is granting the Veteran's service-connection claim for hurthle (thyroid) cancer below.  Any failure to comply with the duties to notify or assist with respect to this claim is rendered moot by the favorable action taken below.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

The Veteran asserts that his hurthle (thyroid) cancer is due to in-service exposure to ionizing radiation.  In particular, the Veteran asserts he served aboard a nuclear submarine-the USS John Marshall-during much of his first period of service.  The Veteran's available service treatment records confirm service aboard the USS John Marshall from July 1971 to August 1974, and contain records of occupational exposure to radiation confirming that the Veteran did indeed have in-service exposure to ionizing radiation.  

Certain cancers may be presumptively service-connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).  Although thyroid cancer is one of these cancers, the Veteran is not a "radiation-exposed veteran" for purposes of this presumption.   A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d)(3).  Although the Veteran was exposed to radiation during active service aboard a nuclear submarine in the early 1970s, such service does not fall within the itemized "radiation-risk activities" listed under 38 C.F.R. § 3.309(d)(3)(ii).  Accordingly, service-connection for hurthle (thyroid) cancer may not be presumed for this Veteran.

There is a second method for establishing service connection based on in-service radiation exposure.  Indeed, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their cancer may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  

In this regard, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service-connected provided that certain conditions specified in that regulation are met.  This list includes thyroid cancer.

VA complied with all of the procedural requirements outlined in 38 C.F.R. § 3.311, to include gathering dose estimates, and referring the case to the Under Secretary of Benefits for consideration.  The Director of Compensation determined in a January 25, 2011 Memorandum that there was "no reasonable possibility that the [V]eteran's Hurthle cell carcinoma resulted from radiation exposure in service."  This determination was based on analysis from the Director of Radiation and Physical Exposures, who opined in a January 19, 2011 Memorandum that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's Hurthle cell carcinoma can be attributed to his in-service radiation exposure.  In support of the opinion, the Director cited to the Health Physics Society's statement in Radiation Risk in Perspective, which states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."

The Veteran has challenged the findings of the Director, and in essence asserts that his service treatment records underestimate his radiation exposure levels.  In an October 2010 statement, the Veteran indicated that in addition to being a torpedoman in service, he was also qualified for several other watch stations throughout the submarine, one of which was Reactor Compartment Watch, which required taking readings and inspecting the reactor compartment for any problems.  He stated that he also was a qualified member of the Radiation Control Team (RADCON) which required him to enter the reactor compartment for maintenance and for training.  He asserts that RADCON members were not issued separate dosimeters for measuring radiation exposures while performing their duties.  In addition, he asserts that when dosimeters were lost or became unreadable due to exposure to salt water, readings were averaged from other individuals in your normal duty station, which for him, was the torpedoroom, located at the front of the submarine, and five compartments forward of the reactor compartment.  The Veteran indicated that on several occasions his dosimeter was lost or unreadable, and although recorded levels ascribed to him were within limits for his fellow torpedomen, he believes that his readings should be higher than actually recorded because of his duties as a RADCON member.  Review of the Veteran's Record of Occupational Exposure to Ionizing Radiation, demonstrates that at least on one occasion, from March 10 to April 10, 1974, his radiation exposure was estimated from those of co-workers' exposures due to a damaged film badge.  The Board finds no reason to call into question the Veteran's account of his in-service duties, and recognizes the possibility that his actual exposures could be higher than estimated.

That stated, the Veteran has asserted that radiation exposure is one of the leading causes of hurthle (thyroid) cancer, and has submitted a medical opinion from his treating physician, Dr. D.A., who confirmed that "past exposure to radiation is a definite and strong risk factor for thyroid cancer."  Dr. D.A. concluded based on the Veteran's known history of radiation exposure that "it would be reasonable to estimate that his thyroid cancer is at least as likely as not, caused by his radiation exposure during his military service."  See the November 7, 2011 letter from Dr. D.A.  

38 C.F.R. § 3.311(f) in pertinent part notes that the determination of service connection will be made giving due consideration to all evidence of record.  With regard to any issue material to consideration of a claim, the provisions of 38 C.F.R. § 3.102 (reasonable doubt doctrine) apply.  

In this case, the Board finds the medical evidence both for and against the Veteran's claim to be both competent and credible.  Although the medical experts appear to disagree in conclusion, the opposing medical opinion is well-supported and articulated.  Additionally, while the Director of Radiation and Physical Exposures cited health risks based on current knowledge, the United States Court of Appeals for Veterans Claims has noted that the benefit of the doubt rule does not require that a medical principle to have reached the level of scientific consensus to support a claim for veterans benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran).  In light of these opinions, coupled with the possibility that the Veteran's in-service dose estimates may be underestimated and the accepted medical fact that some level of radiation exposure may induce hurthle cancer, the Board accordingly finds that, with respect to the Veteran's service-connection claim for hurthle (thyroid) cancer, the evidence both for and against the claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Service connection for hurthle (thyroid) cancer is therefore granted.


ORDER

Service connection for hurthle (thyroid) cancer is granted.

REMAND

In pertinent part, the Veteran asserts that he has obstructive sleep apnea that had its onset during his period of active duty service.  The Veteran's medical records confirm that he currently has sleep apnea, managed with a CPAP machine.  At a June 2011 VA examination (which only addressed whether sleep apnea could be related to other service-connected disabilities, and not to service), the Veteran indicated he was diagnosed with sleep apnea in 2009, but symptoms of gasping for breath, holding breath, and snoring while sleeping had been going on for 20 years.  The Veteran also submitted an October 2011 statement from his wife, who similarly indicated that throughout their 20 year marriage, which would include time while the Veteran was serving on active duty, the Veteran was a very restless sleeper, who frequently held his breath while he slept.  She indicated that the Veteran complained about how tired he was, and that this was going on for as long as he could remember.  She stated that only two years ago (2009) she convinced him to see a physician for a sleep study, when he was diagnosed with severe sleep apnea and given a CPAP machine.  Unfortunately, the Veteran's service treatment records from his period of service from January 1977 to February 1993 have not been found.  See an October 2, 2007 Formal Finding of Unavailability of Complete Original Service Medical Records.  

No physician has provided an opinion as to the etiology of the Veteran's sleep apnea.  Indeed, if the Veteran's sleeping problems were present in service, as both he and his spouse attest, it is possible that such disability was in fact incurred during service, warranting an award of service connection under 38 C.F.R. § 3.303(a).  On remand, the Veteran should be afforded a VA examination to assess whether it is at least as likely as not that his sleep apnea, diagnosed well after service, had its onset during service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to either submit or authorize VA to obtain, any additional medical evidence relevant to treatment for his sleep apnea disability.

2.  Schedule the Veteran for an appropriate examination to assess the etiology of his obstructive sleep apnea.  A copy of the claims file should be provided to the examiner for review.  Upon review of the Veteran's medical history, and after examination of the Veteran, the examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset in, or is otherwise related to his periods of active duty service.  

The examiner is requested to specify the criteria for diagnosing sleep apnea, and apply those criteria to the facts of this case.  For the purposes of this opinion, the examiner should assume as true that the Veteran has experienced sleeping problems (to include snoring, holding breath, gasping for air, restlessness and tiredness) since before his retirement from the Army in 1993, as both he and his spouse have attested.  The examiner should specifically comment on the October 2011 statement from the Veteran's spouse.  

A report should be prepared and associated with the Veteran's claims file.

3.  Readjudicate the appeal.  If the Veteran's claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


